Citation Nr: 1701688	
Decision Date: 01/24/17    Archive Date: 02/09/17

DOCKET NO.  10-44 347A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for major depressive disorder for the periods from March 14, 2009 to July 30, 2012; from September 1, 2012, to September 15, 2013; and after November 1, 2013.

2.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from March 2005 to March 2009.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Milwaukee, Wisconsin, Regional Office (RO) of the Department of Veterans Affairs (VA), which in pertinent part established service connection for major depressive disorder and assigned a 10 percent effective from March 14, 2009.  Appellate jurisdiction was subsequently transferred to the Chicago, Illinois, VARO.  An October 2013 rating decision granted an increased 50 percent rating effective from March 14, 2009, granted a temporary total rating under the provisions of 38 C.F.R. § 4.29 effective from July 31, 2012, and assigned a 50 percent rating from September 1, 2012.  

In May 2014, the Board found the issue of entitlement to a TDIU was part of the increased rating issue on appeal and remanded both matters for additional development.  A subsequent April 2016 rating decision granted a temporary total rating under the provisions of 38 C.F.R. § 4.29 effective from September 16, 2013, and assigned a 50 percent rating from November 1, 2013.  The issues listed on the title page of this decision have been accordingly revised.

Although the TDIU issue was addressed in an April 2016 statement of the case, the Board notes that matter was previously found to be part of the increased rating issue on appeal and that no further action is required to continue the matter for appellate review.  The United States Court of Appeals for Veterans Claims (hereinafter "the Court") has held that a claim for entitlement to TDIU is a rating theory and "not a separate claim for benefits."  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Bifurcation of a claim is generally a matter within VA discretion.  Id. at 455, n. 7.  Thus, the Board finds that the TDIU issue in this case involves multiple complex medical issues and is more appropriately addressed as a separate issue.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.
REMAND

In accordance with the May 2014 remand directives, the Veteran was scheduled for a VA examination and that by correspondence issued in October 2015 he was requested to complete a VA Form 21-8940, Veterans Application for Increased Compensation Based on Unemployability, in support of his appeal.  VA records show the Veteran failed to report for a scheduled examination in December 2015.  There is no indication in the available record as to any reason for his failure to report.  The evidence added to the record since the May 2014 remand included VA treatment reports indicating treatment for ethanol dependence, as well as diagnoses of major depressive disorder without attribution of specific symptoms associated with the service-connected disability.

Reports dated in March 2016, however, also indicated the Veteran had plans to relocate.  Although there is no indication that mail subsequently sent to his address of record was returned as undeliverable, the Board finds additional action is required prior to appellate review.  Indeed, VA regulations provide that, when entitlement to a benefit cannot be established without a current VA examination or reexamination and a claimant, without good cause, fails to report for such examination or reexamination, an original compensation claim shall be rated based upon the evidence of record.  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant, and death of an immediate family member.  See 38 C.F.R. § 3.655 (2016).  The appeal of an initial disability rating is an original compensation claim and must be rated based on the evidence of record when a claimant fails to report for a scheduled VA examination without good cause.  See Turk v. Peake, 21 Vet. App. 565, 570 (2008).

The Court has held that the burden is upon VA to demonstrate that notice was sent to the claimant's last address of record and that the claimant lacked adequate reason or good cause for failing to report for a scheduled examination.  Hyson v. Brown, 5 Vet. App. 262, 265 (1993); see also Connolly v. Derwinski, 1 Vet. App. 566 (1991).  The Court has held, however, that VA's "duty to assist is not always a one-way street."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  If a claimant wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining relevant evidence.

In the absence of clear evidence to the contrary, the law presumes the regularity of the administrative process.  Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (citing Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992)).  Notification for VA purposes is a written notice sent to the claimant's last address of record.  See 38 C.F.R. § 3.1(q) (2016).

The Board also notes that the Veteran has not submitted a VA Form 21-8940.  VA's adjudication procedures manual provides that, in cases where a claimant has not submitted this form, the issue of TDIU, whether expressly or reasonably raised, is to be administratively denied by the RO.  See Fast Letter 13-13 (Jun. 17, 2013) (If the Veteran fails to complete and return the VA Form 21-8940, then administratively deny the claim.); see also M21-1MR IV.ii.2.F.4.k.

VA's duty to assist the Veteran includes obtaining a thorough and contemporaneous examination where necessary to reach a decision on a claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  Here, the Board finds the Veteran should be afforded an additional VA examination.  See Todd v. McDonald, 27 Vet. App. 79, 90 (2014) (remanding a TDIU request and extraschedular issue together "to ensure that the Board has a complete record upon which to decide and address all potentially favorable material evidence regarding any extraschedular issues associated with [the appellant's] claim").  Prior to the examination, up-to-date VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Appropriate action must be taken to verify the Veteran's current mailing address and to ensure that all pertinent VA correspondence is properly issued.  

2.  Provide the Veteran with a VA Form 21-8940, Veterans Application for Increased Compensation Based on Unemployability.  Notify him that a failure to return the VA Form 21-8940 may result in the denial of his claim.

3.  Obtain all pertinent VA medical records since March 2016.  

4.  Then, schedule the Veteran for a VA mental disorders examination for the following: 

a) Opinion as to the current nature and extent of his service-connected major depressive disorder.  The examiner must, to the extent possible, record all manifested symptoms and impairments associated with the disability.

b) Comment as to his ability presently and during the course of this appeal to function in an occupational environment and describe his functional impairment caused solely by his service-connected disabilities (which include major depressive disorder, right shoulder strain, internal derangement and medial meniscal tear of the right knee, residuals of a right fibula fracture, patellofemoral syndrome of the left knee, and migraine headaches).

The examiner should summarize the pertinent evidence of record and reconcile any opinions provided with other such opinions or evidence.  All examinations, tests, and studies must be conducted.  If the Veteran fails, without good cause, to report for a scheduled examination, the examiner should provide the requested opinions based upon a review of the available record.

The medical reasons for the opinions provided should be set forth in detail.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, he/she should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts), by a deficiency in the record (i.e. additional facts are required), or by the examiner himself/herself (because he/she does not have the needed knowledge or training).  Merely saying he/she cannot comment will not suffice.

5.  Thereafter, the AOJ should address the issues on appeal as well as any additional issues perfected for appellate review.  If the benefits sought are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

No action is required of the Veteran until he is notified by VA.  However, he is advised of his obligation to cooperate in ensuring that the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to help procure treatment records, or report for a scheduled VA examination, may impact the determination made.  38 C.F.R. § 3.655 (2016).  He is also advised that he has the right to submit additional evidence and argument, whether himself or through his representative, with respect to this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  It must be afforded prompt treatment.  The law indeed requires that all remands by the Board or the Court be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C.A. § 7252 (West 2014).  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).  


